MADDOX, Justice
(dissenting).
Because I agree with the opinion of the Court of Civil Appeals, I must respectfully dissent. In light of the great deference accorded decisions of the State Tenure Commission, see Ex parte Alabama State Tenure Comm’n, 555 So.2d 1071 (Ala.1989), and in light of the fact that tenure was designed for teachers who have “continuing service” in the same school system, Ala.Code 1975, § 16-24-2, I think that the Commission’s decision here was correct. I would affirm the judgment of the Court of Civil Appeals.